DETAILED ACTION
This action is responsive to the application filed on 07/02/2020. Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10, 15 objected to because of the following informalities:  
Regarding Claim 10, The examiner respectfully notes that claim 10 lines 3-4 recites "whereby a first amount of time between the power and the powering down is longer". The word "power" should be "powering" to maintain proper antecedence.
Regarding Claim 15, The examiner respectfully notes that claim 15 line 8 recites " loading data into the volatile portion of the memory". The "the volatile portion" lacks antecedent basis; it should be "a volatile portion".
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150081980 A1), referred herein as Walker,  in view of Schuchman et al. (US 20090089562 A1), referred herein as Schuchman.  
Regarding Claim 1, Walker teaches
An apparatus comprising: 5one or more processors forming central processing units (CPUs); (Walker
[0004] Some processors may include multiple central processing unit (CPU) cores and one or more secondary processor cores, such as a graphics processing unit (GPU) cores. To save system power, one or more of these cores can be powered off when not being utilized.)
at least one hardware accelerator coupled to the one or more processors and configured to perform a predefined set of operations based on instruction words from the one or more processors; (Walker [0016] FIG. 1 illustrates a computer system 100 including an accelerated processing unit ("APU") 105 that saves architectural state data in a cache memory of the memory hierarchy. [0004] a processor core may be powered down when the processing load is light. When the load subsequently increases and the system again requires the use of that processor core, it will power up the processor core and resume executing instructions on that processor core.) (i.e. APU in Figure 1 is the hardware accelerator)
Walker does not teach and 10 a memory coupled to the at least one hardware accelerator and dedicated to the at least one hardware accelerator, wherein the memory is divided into a plurality of portions, wherein at least a first portion of the plurality of portions is non-volatile and at least a second portion of the plurality of 15portions is volatile; wherein the non-volatile portion is loaded with data during use and retains the data when the at least one hardware accelerator and the memory are powered down, and wherein the volatile portion does not retain data when powered down.
	However, Schuchman teaches and 10 a memory coupled to the at least one hardware accelerator and dedicated to the at least one hardware accelerator, wherein the memory is divided into a plurality of portions, wherein at least a first portion of the plurality of portions is non-volatile (Schuchman Fig. 1 processor 160 is the hardware accelerator. [0016] In one or more embodiments, persistent storage may comprise memory that retains the stored information during a processor switch operation, such as system memory or non-volatile memory.) (i.e. memory comprises registers 162, 164 and persistent storage 170. Registers are volatile portion and persistent storage is non-volatile portion)
and at least a second portion of the plurality of 15portions is volatile; (Schuchman [0015] At least one embodiment has state storage to store state information of the first mode. In some embodiments, the state storage may comprise registers of a processor. In other embodiments, the state storage may comprise a memory element, such as static or dynamic random access memory, which may contain or store state information.)(i.e. register is volatile memory)
wherein the non-volatile portion is loaded with data during use and retains the data when the at least one hardware accelerator and the memory are powered down, and wherein the volatile portion does not retain data when powered down. (Schuchman [0029] The subset of state information that system 100 may save and restore during the course of processing a standby operation may be less than a full set of architecture states representing the complete state of processor 160. For example, when the system 100 initiates a processor switch operation, system 100 may save the states of register 162, register 164, and register set 166 of processor 160 to persistent storage. [0030] Depending on the embodiment, the persistent storage may be internal to processor 160, such as persistent storage 170) (i.e. the non-volatile portion data are retained and volatile portion data not retained)
Walker and Schuchman are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker and Schuchman before him or her to modify the Walker’s system with Schuchman’s teaching. The motivation for doing so would be to (Schuchman [0001, 0029]) reduce power consumption of processor standby operation by saving architecture state in persistent storage.
	Regarding Claim 2, Walker and Schuchman teach
The apparatus as recited in claim 1 wherein the non-volatile portion comprises magnetic random access memory. (Schuchman [0049] magnetic media of hard drive 145)
Regarding Claim 7, Walker teaches
A method comprising: powering at least one hardware accelerator and a memory coupled to the at least one hardware accelerator to perform one or more instruction words 10provided by one or more central processing units (CPUs), (Walker [0004] Some processors may include multiple central processing unit (CPU) cores and one or more secondary processor cores, such as a graphics processing unit (GPU) cores. To save system power, one or more of these cores can be powered off when not being utilized… a processor core may be powered down when the processing load is light. When the load subsequently increases and the system again requires the use of that processor core, it will power up the processor core and resume executing instructions on that processor core. [0016] FIG. 1 illustrates a computer system 100 including an accelerated processing unit ("APU") 105 that saves architectural state data in a cache memory of the memory hierarchy) (i.e. APU in Figure 1 is the hardware accelerator)
Walker does not teach wherein the memory comprises at least a volatile portion and a non-volatile portion, and wherein the non-volatile portion is configured to retain data during times that the memory is powered down; 15loading data into the volatile portion of the memory; performing the one or more instruction words using data stored in the volatile portion and the non-volatile portion; 
and 20powering down the at least one hardware accelerator and the memory subsequent to performing the one or more instruction words.
	However, Schuchman teaches wherein the memory comprises at least a volatile portion (Schuchman [0015] At least one embodiment has state storage to store state information of the first mode. In some embodiments, the state storage may comprise registers of a processor. In other embodiments, the state storage may comprise a memory element, such as static or dynamic random access memory, which may contain or store state information.)(i.e. register is volatile memory)
and a non-volatile portion, and wherein the non-volatile portion is configured to retain data during times that the memory is powered down; (Schuchman Fig. 1 processor 160 is the hardware accelerator. [0016] In one or more embodiments, persistent storage may comprise memory that retains the stored information during a processor switch operation, such as system memory or non-volatile memory.)
(i.e. memory comprises registers 162, 164 and persistent storage 170. Registers are volatile portion and persistent storage is non-volatile portion)
15loading data into the volatile portion of the memory; (Schuchman [0021] After saving the information of the registers, OS 115 may cause processor 160 to load or restore previously saved state information for the thread of application 125, which may comprise information of registers 162 and 164, and register set 166. Upon restoring the information back to the registers, OS 115 may cause processor 160 to start executing instructions of the thread for application 125.) (i.e. load data into register which is volatile portion of the memory)
performing the one or more instruction words using data stored in the volatile portion and the non-volatile portion; (Schuchman [0021] After saving the information of the registers, OS 115 may cause processor 160 to load or restore previously saved state information for the thread of application 125, which may comprise information of registers 162 and 164, and register set 166. Upon restoring the information back to the registers, OS 115 may cause processor 160 to start executing instructions of the thread for application 125.) (i.e. restore previous saved state information from non-volatile portion and data loaded into register for application for execution - perform instruction)
and 20powering down the at least one hardware accelerator and the memory subsequent to performing the one or more instruction words. (Schuchman [0024] For example, processor 160 may execute a series of standby instructions and/or operations that place one or more components of system 100 into a sleep mode.)
Walker and Schuchman are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker and Schuchman before him or her to modify the Walker’s system with Schuchman’s teaching. The motivation for doing so would be to (Schuchman [0001, 0029]) reduce power consumption of processor standby operation by saving architecture state in persistent storage.
Regarding Claim 11, Walker and Schuchman teach 
The method as recited in claim 7 wherein the data in the non-volatile portion includes constants used during the performing of the one or more instruction words. (Schuchman [0013] Some embodiments comprise saving and/or restoring information stored within a subset of registers to/from a storage area, such as system memory or non-volatile memory, before/after putting a processor into a reduced power mode. In some embodiments, one or more metadata bits may be used to specify a subset of registers whose state is to be saved/restored.) (i.e. a subset of registers state is saved in the non-volatile portion, registers state data includes constants used during the performing of instruction)
Regarding Claim 13, Walker and Schuchman teach 
The method as recited in claim 11 wherein the data in the volatile portion includes input data to be processed. (Schuchman  [0020] For one thread, processor 160 may execute a group of program instructions and/or commands for application 120, perform operations based on the information of registers) (i.e. registers is the volatile portion, instruction from application is the input data)
Regarding Claim 14, Walker and Schuchman teach 
The method as recited in claim 11 wherein the data in the volatile portion comprises 20output data resulting from the performing of the one or more instruction words. (Schuchman [0020]
perform operations based on the information of registers, such as registers 162 and 164, and place results of the operations into cache, into memory 105, or even saved to hard drive 145.)
(i.e. results is output data)
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150081980 A1), referred herein as Walker, in view of Schuchman et al. (US 20090089562 A1 ), referred herein as Schuchman, further in view of Ramesh et al. (US 10910048 B1), referred herein as Ramesh. 
Regarding Claim 3, Walker and Schuchman teach
The apparatus as recited in claim 1 wherein the non-volatile portion (Schuchman [0016] In one or more embodiments, persistent storage may comprise memory that retains the stored information during a processor switch operation, such as system memory or non-volatile memory.)(i.e. 170 persistent storage is non-volatile memory)
Walker-Schuchman does not teach the non-volatile portion comprises 25resistive random access memory.
	However, Ramesh teaches resistive random access memory. (Ramesh Col. 7, lines 27-28:
 a plurality of hardware accelerators 114, and a plurality of memory devices 116. Col. 7, lines 50-57:
Each memory device 116-1, . . . , 116-N can include one or more arrays of memory cells, e.g., volatile and/or non-volatile memory cells. The arrays can be flash arrays with a NAND architecture, for example. Embodiments are not limited to a particular type of memory device. For instance, the memory device can include RAM, ROM, DRAM, SDRAM, PCRAM, RRAM, and flash memory, among others.)
Walker, Schuchman, and Ramesh are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Schuchman, and Ramesh before him or her to modify the Walker-Schuchman’s system with Ramesh’s teaching. The motivation for doing so would be to have one type of non-volatile memory as simple substitution of one known element (RRAM) for another (ROM) to obtain predictable results of utilizing the persistent memory to store architect state to reduce power consumption of processor. 
	Regarding Claim 4, Walker and Schuchman teach
The apparatus as recited in claim 1 wherein the non-volatile portion (Schuchman [0016] In one or more embodiments, persistent storage may comprise memory that retains the stored information during a processor switch operation, such as system memory or non-volatile memory.)(i.e. 170 persistent storage is non-volatile memory)
Walker-Schuchman does not teach the non-volatile portion comprises 25spin transfer torque random access memory.
	However, Ramesh teaches spin transfer torque random access memory. (Ramesh Col. 1, lines 28-29: such as spin torque transfer random access memory (STT RAM), among others)
Walker, Schuchman, and Ramesh are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Schuchman, and Ramesh before him or her to modify the Walker-Schuchman’s system with Ramesh’s teaching. The motivation for doing so would be to have one type of non-volatile memory as simple substitution of one known element (STT RAM) for another (ROM) to obtain predictable results of utilizing the persistent memory to store architect state to reduce power consumption of processor. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150081980 A1), referred herein as Walker, in view of Schuchman et al.  (US 20090089562 A1 ), referred herein as Schuchman, further in view of Shen et al.(US 8964445 B1), referred herein as Shen. 
Regarding Claim 5, Walker and Schuchman teach
The apparatus as recited in claim 1 wherein the non-volatile portion (Schuchman [0016] In one or more embodiments, persistent storage may comprise memory that retains the stored information during a processor switch operation, such as system memory or non-volatile memory.)(i.e. 170 persistent storage is non-volatile memory)
Walker-Schuchman does not teach the non-volatile portion comprises ferroelectric random access memory.
	However, Shen teaches ferroelectric random access memory. (Shen Col. 1, lines 8-10
Embodiments of this invention are directed to circuit techniques for improving write and write-back signal margin in ferroelectric random access memories.)
Walker, Schuchman, and Shen are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Schuchman, and Shen before him or her to modify the Walker-Schuchman’s system with Shen’s teaching. The motivation for doing so would be to have one type of non-volatile memory as simple substitution of one known element (ferroelectric random access memory) for another (ROM) to obtain predictable results of utilizing the persistent memory to store architect state to reduce power consumption of processor. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150081980 A1), referred herein as Walker, in view of Schuchman et al. (US 20090089562 A1 ), referred herein as Schuchman, further in view of Kim (US 20020179958 A1), referred herein as Kim. 
Regarding Claim 6, Walker and Schuchman teach
The apparatus as recited in claim 1 wherein the non-volatile portion (Schuchman [0016] In one or more embodiments, persistent storage may comprise memory that retains the stored information during a processor switch operation, such as system memory or non-volatile memory.)(i.e. 170 persistent storage is non-volatile memory)
Walker-Schuchman does not teach the non-volatile portion comprises silicon oxide nitride oxide silicon (SONOS) memory.
	However, Kim teaches silicon oxide nitride oxide silicon (SONOS) memory. (Kim Abst:
A non-volatile memory apparatus and method of manufacturing the same is disclosed, which uses a silicon-oxide-nitride-oxide-silicon (SONOS) memory cell.)
Walker, Schuchman, and Kim are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Schuchman, and Kim before him or her to modify the Walker-Schuchman’s system with Kim’s teaching. The motivation for doing so would be to have one type of non-volatile memory as simple substitution of one known element (SONOS memory) for another (ROM) to obtain predictable results of utilizing the persistent memory to store architect state to reduce power consumption of processor.
Claim(s) 8-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20150081980 A1), referred herein as Walker, in view of Schuchman et. al (US 20090089562 A1 ), referred herein as Schuchman, further in view of Semeria et al. (US 20180307297 A1), referred herein as Semeria. 
Regarding Claim 8, Walker and Schuchman teach
The method as recited in claim 7
 Walker-Schuchman does not teach further comprising: 25initializing the non-volatile portion during an initial power up of the at least one hardware accelerator and the memory.
However, Semeria teaches  25initializing the non-volatile portion during an initial power up of the at least one hardware accelerator and the memory. (Semeria [0022] In sequence S1, threads are executed by a processor. (i.e. hardware accelerator) The kernel of an operating system divides the one or more software applications into processes. In various embodiments, each process uses an address space for indicating the memory locations used for storing the instructions of the application, data for the application, a heap, a stack, architected state information such as stack pointers, general and floating-point registers, a program counter and so on. (i.e. S1 is the initial initializing) [0023] at least a subset of the architected state is retained in on-die storage elements.)(i.e. on-die storage elements is the non-volatile portion)
Walker, Schuchman, and Semeria are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Schuchman, and Semeria before him or her to modify the Walker-Schuchman’s system with Semeria’s teaching. The motivation for doing so would be (Semeria [0003, 0031]) to avoid processor being inefficiently used as well as consuming a significant amount of power by skipping the steps of a boot sequence and recovery of architected state from off-chip memory.
	Regarding Claim 9, Walker, Schuchman, and Semeria teach
The method as recited in claim 8 wherein the powering, loading, performing, and powering down are performed a plurality of iterations and the initializing is performed 30during a first one of the plurality of iterations but not during subsequent ones of the 36plurality of iterations. (Semeria [0021] Fig. 1, a series of sequences S1 to S7 are used to describe different periods of operation for a computing system which retains architected state without storage in external memory.)  (i.e. S1-S7 is a series of sequences processor sequence iterations of powering and powering down.  S1 is the initial initialization, powering, loading and performing when threads are executed by a processor.  In S2, processor enters idle state and architected state is retained on-die memory. S3-S4 circuity powers down, processor transitions to sleep state. In S5, wakeup event occurs, circuitry powers up. Between S5 and S6, S9 which is boot sequence and recovering architected state from off-chip memory, is skipped, therefore the initial initialization is not performed in subsequent iteration.) 
Regarding Claim 10, Walker, Schuchman, and Semeria teach
The method as recited in claim 8 wherein the powering, loading, performing, and powering down are performed a plurality of iterations and the initializing is performed 5during a first one of the plurality of iterations, whereby a first amount of time between the power and the powering down is longer during the first one of the plurality of iterations than a second amount of time between the powering and the powering down during other ones of the plurality of iterations. (Semeria [0021] a series of sequences S1 to S7 are used to describe different periods of operation for a computing system which retains architected state without storage in external memory.) (i.e. S1-S7 is a series of sequences processor sequence iterations of powering, loading, performing and powering down. In S1, first sequence of the first of iteration, initial initialization is performed, the amount of time between the powering and powering down is longer than that of the subsequent iterations because S9 is skipped between S5 and S6, the booting is skipped and architected state retained on-die before the previous iteration’s powering down.)
Regarding Claim 12, Walker and Schuchman teach 
The method as recited in claim 11 
Walker-Schuchman does not teach wherein the data in the non-volatile portion further includes the one or more instruction words. 
However, Semeria teaches wherein the data in the non-volatile portion further includes the one or more instruction words. (Semeria [0022] In various embodiments, each process uses an address space for indicating the memory locations used for storing the instructions of the application, data for the application, a heap, a stack, architected state information such as stack pointers, general and floating-point registers, a program counter and so on. [0023] at least a subset of the architected state is retained in on-die storage elements.) (i.e. on-die storage elements is the non-volatile portion)
Walker, Schuchman, and Semeria are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Walker, Schuchman, and Semeria before him or her to modify the Walker-Schuchman’s system with Semeria’s teaching. The motivation for doing so would be (Semeria [0003, 0031]) to avoid processor being inefficiently used as well as consuming a significant amount of power by skipping the steps of a boot sequence and recovery of architected state from off-chip memory.
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semeria et al. (US 20180307297 A1), referred herein as Semeria, in view of Schuchman et al. (US 20090089562 A1 ), referred herein as Schuchman, further in view of Walker (US 20150081980 A1), referred herein as Walker. 
Regarding Claim 15, Semeria teaches
A method comprising: initializing a non-volatile portion of a memory that is coupled to at least one 25hardware accelerator and is dedicated to the at least one hardware accelerator; (Semeria [0022] In sequence S1, threads are executed by a processor. (i.e. hardware accelerator) The kernel of an operating system divides the one or more software applications into processes. In various embodiments, each process uses an address space for indicating the memory locations used for storing the instructions of the application, data for the application, a heap, a stack, architected state information such as stack pointers, general and floating-point registers, a program counter and so on. (i.e. S1 is the initial initializing) [0023] at least a subset of the architected state is retained in on-die storage elements.)(i.e. on-die storage elements is the non-volatile portion)
and subsequent to the initializing, iterating: powering the at least one hardware accelerator and the memory to perform 30one or more instruction words; 37(Semeria [0021] Fig. 1, a series of sequences S1 to S7 are used to describe different periods of operation for a computing system which retains architected state without storage in external memory.)  (i.e. S1-S7 is a series of sequences processor sequence iterations of powering and powering down.  S1 is the initial initialization, powering the processor to perform one or more instruction)
loading data into memory; (Semeria [0022] In sequence S1, threads are executed by a processor. The kernel of an operating system divides the one or more software applications into processes. In various embodiments, each process uses an address space for indicating the memory locations used for storing the instructions of the application, data for the application) (loading data to memory)
performing the one or more instruction words using data stored; (Semeria [0022] In sequence S1, threads are executed by a processor. The kernel of an operating system divides the one or more software applications into processes. In various embodiments, each process uses an address space for indicating the memory locations used for storing the instructions of the application, data for the application) (perform instructions using data stored in memory)
and powering down the at least one hardware accelerator and the memory 5subsequent to performing the one or more instruction words. (Semeria [0021] Fig. 1, a series of sequences S1 to S7 are used to describe different periods of operation for a computing system which retains architected state without storage in external memory.) (in S1, processor performing instrctions, In S2, processor enters idle state and architected state is retained on-die memory. S3-S4 circuity powers down)
	Semeria does not teach loading data into the volatile portion of the memory; performing the one or more instruction words using data stored in the volatile portion and the non-volatile portion;
However, Schuchman teaches loading data into the volatile portion of the memory; (Schuchman [0021] After saving the information of the registers, OS 115 may cause processor 160 to load or restore previously saved state information for the thread of application 125, which may comprise information of registers 162 and 164, and register set 166. Upon restoring the information back to the registers, OS 115 may cause processor 160 to start executing instructions of the thread for application 125.) (i.e. restore previous saved state information from non-volatile portion and data loaded into register- volatile portion) performing the one or more instruction words using data stored in the volatile portion and the non-volatile portion;  (Schuchman [0021] After saving the information of the registers, OS 115 may cause processor 160 to load or restore previously saved state information for the thread of application 125, which may comprise information of registers 162 and 164, and register set 166. Upon restoring the information back to the registers, OS 115 may cause processor 160 to start executing instructions of the thread for application 125.)(i.e. perform instruction using data stored in volatile portion and non-volatile portion)
Semeria and Schuchman are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Semeria and Schuchman before him or her to modify the Semeria’s system with Schuchman’s teaching. The motivation for doing so would be to (Schuchman [0001, 0029]) reduce power consumption of processor standby operation by saving architecture state in persistent storage.
Semeria-Schuchman teaches a processor but does not explicitly teaches hardware accelerator.
	However, Walker teaches hardware accelerator  (Walker [0004] Some processors may include multiple central processing unit (CPU) cores and one or more secondary processor cores, such as a graphics processing unit (GPU) cores. To save system power, one or more of these cores can be powered off when not being utilized. [0016] FIG. 1 illustrates a computer system 100 including an accelerated processing unit ("APU") 105 that saves architectural state data in a cache memory of the memory hierarchy) (i.e. APU in Figure 1 is the hardware accelerator)
Semeria,  Schuchman, and Walker are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Semeria,  Schuchman, and Walker before him or her to modify the Semeria- Schuchman’s system with Walker’s teaching. The motivation for doing so would be to applying a known technique (saving architect state to persistent memory) to a known device (hardware accelerator) ready for improvement to yield predictable results (reducing power consumption of accelerator).
	Regarding Claim 16, Semeria,  Schuchman, and Walker teach
The method as recited in claim 15 wherein the one or more instruction words are stored in the non-volatile portion. (Semeria [0022] In various embodiments, each process uses an address space for indicating the memory locations used for storing the instructions of the application, data for the application, a heap, a stack, architected state information such as stack pointers, general and floating-point registers, a program counter and so on. [0023] at least a subset of the architected state is retained in on-die storage elements.) (i.e. on-die storage elements is the non-volatile portion)
Regarding Claim 17, Semeria,  Schuchman, and Walker teach
The method as recited in claim 15 wherein the non-volatile portion stores one or more constants used in the performing. (Schuchman [0013] Some embodiments comprise saving and/or restoring information stored within a subset of registers to/from a storage area, such as system memory or non-volatile memory, before/after putting a processor into a reduced power mode. In some embodiments, one or more metadata bits may be used to specify a subset of registers whose state is to be saved/restored.) (i.e. a subset of registers state is saved in the non-volatile portion, registers state data includes constants used during the performing of instruction)
Regarding Claim 18, Semeria,  Schuchman, and Walker teach
The method as recited in claim 15 were each iteration is performed at a different point in time in response to receiving respective data to be operated upon, and wherein 15the data loaded into the volatile portion of the memory comprises the respective data.  (Semeria [0021] Fig. 1, a series of sequences S1 to S7 are used to describe different periods of operation for a computing system. [0022] In sequence S1, threads are executed by a processor…In various embodiments, each process uses an address space for indicating the memory locations used for storing the instructions of the application, data for the application, a heap, a stack, architected state information such as stack pointers, general and floating-point registers) (in executing, application data to be operated on are loaded into registers)
Regarding Claim 19, Semeria,  Schuchman, and Walker teach
The method as recited in claim 15 further comprising writing one or more results of the one or more instruction words to the volatile portion. (Schuchman [0020] perform operations based on the information of registers, such as registers 162 and 164, and place results of the operations into cache, into memory 105, or even saved to hard drive 145.) (i.e. results in registers)
Regarding Claim 20, Semeria,  Schuchman, and Walker teach
The method as recited in claim 15 further comprising, during a first iteration of the power, loading, performing, and powering down: (Semeria [0021]) (i.e. S1-S7 is a series of sequences processor sequence iterations of powering, loading, performing and powering down. In S1, first sequence of the first of iteration. In S2, processor enters idle state and architected state is write-to/updated on-die memory.) 
updating data in the non-volatile portion. (Schuchman Fig. 1 processor 160 is the hardware accelerator. [0016] In one or more embodiments, persistent storage may comprise memory that retains the stored information during a processor switch operation, such as system memory or non-volatile memory.)(i.e. 170 persistent storage is non-volatile memory)
The same rationale to combine Semeria and Schuchman in Claim 15 applies here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                            /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183